Title: To James Madison from John Melish, 12 November 1814
From: Melish, John
To: Madison, James


        
          Dear Sir
          Philadelphia 12 nov 1814
        
        Considering the late pretensions, set up by the British Government at Ghent, to be of such A nature as to set aside all the ordinary principles of reasoning, I was of opinion that the best mode of exhibiting their Nature and tendency was to publish A map representing the proposed Boundary, which I have now the honour to enclose, accompanied by the Documents relative to the negotiations, and remarks on the extent of the British pretensions, and the effect they would produce if acceded to.
        Mr Mu[n]roes instructions to the Plenipotentiaries, No 1, is an admirable production; and the whole of the Documents are an excellent Commentary on the State of the relations—between this Country and Britain; too valuable to be laid aside Among the Mass of Matter in the newspapers.
        The remarks will, I hope, meet approbation. With much respect—I am Sir Your mo: ob hm
        
          John Melish
        
      